UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 0-25879 (Check One) oForm 10-K and Form 10-KSB oForm 11-K oForm 20-F xForm 10-Q and Form 10-QSB oForm N-SAR For Period Ended: March 31, Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates:N/A PART I REGISTRANT INFORMATION Full name of registrant: Metabolic Research, Inc. Address of principal executive office (Street and number): 6320 McLeod Drive, Suite 7 City, state and zip code: Las Vegas, Nevada PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or N-SAR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE The Company has changed its internal accounting personal and is in the process of completing its financials for the period ended March 31, 2009.As a result, additional time is needed to file the report. 1 PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: T.W. Owen (702) 270-7070 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yesx No o (3) Is it anticipated that any significant change in results of operation for the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes oNo x Metabolic Research, Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 15, 2009 By: /s/T.W. Owen T.W. Owen, Treasurer and Chief Financial Officer 2
